COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                AMENDED MEMORANDUM ORDER

Appellate case name:      Charlotte Patterson, IntegraCare of Texas, LLP, and Newspaper
                          Holdings, Inc. v. Crazy Hotel Assisted Living, LTD, Crazy Hotel
                          Assisted Living GP, LLC, Leisure Life Senior Apartment Housing II,
                          LTD, and Charles V. Miller

Appellate case number: 01-12-00581-CV

Trial court case number: 1174615

Trial court:              234th District Court of Harris County

       On August 28, .20.12, appellees filed motion to dismiss th.e appeal. On Se.ptember 7,
2012, appellants filed a joint response to the motion to dismiss, asking, in the alternative, that the
Court consider its interlocutory appeal as a petition for writ of mandamus.
        The motion to dismiss is ordered taken with the case. The parties may file additional
briefing concerning whether this case should be treated as a mandamus. See CMH Homes v.
Perez, 340 S.W.3d 444, 452-54 (Tex. 2011). Such additional briefing, if any, should be filed no
later than October 1, 2012.



Judge’s signature: /s/Jane Bland
                 [] Acting individually      [] Acting for the Court


Date: September 13, 2012